The facts as established by the petition and answer were:
a — That shortly prior to the September, 1895, term of the circuit court for the *54county of Saginaw, Robert B. MeKnight, one of the judges of said county, resigned his office; that said resignation was accepted, and a successor appointed by the Governor, who accepted said appointment, and has since then discharged the duties of circuit judge.'
b — That respondent lias been requested to give notice as required by law of the election at the spring election in 189(5 of a circuit judge to fill the vacancy caused by said resignation; that he has refused to do so for the sole reason that said election is not such an one where under the law of this State said vacancy can be legally filled, it not being a general election.